PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Marshall
Application No. 15/835,456
Filed: 8 Dec 2017
For: FIXED CARTRIDGE MAGAZINE
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a) filed March 7, 2022 and the petition under 37 CFR 1.183 filed also filed March 7, 2022.

The petitions under 37 CFR 1.137(a) and 37 CFR 1.183 are DISMISSED WITH PREJUDICE.

Applicant herein is hereby made aware that a third-party has submitted a petition under 37 CFR 1.137(a) and a petition under 37 CFR 1.183 in the above-identified application. Applicant is further made aware that pursuant to MPEP §§ 405, 502.05, 1134, and 1901, the practitioner therein acted without authority from applicant. As such, these papers are deemed a protest after publication. As the Office does not communication with third-party protesters, no decisions on the merits of the above-referenced petitions have been rendered by the Office.

Enclosed please find an updated Filing Receipt with note being made of the sole Applicant of record, Carl Marshall.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

The centralized facsimile number is (571) 273-8300.

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petition

Enclosure:	Updated Filing Receipt